Case: 17-14807        Date Filed: 08/02/2019       Page: 1 of 3


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-14807
                               ________________________

          D.C. Docket Nos. 0:16-cv-61367-DMM; 0:13-cr-60006-DMM-1



JEAN EVANS ANTOINE,

                                                                         Petitioner-Appellant,

                                             versus

UNITED STATES OF AMERICA,

                                                                        Respondent-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (August 2, 2019)

Before WILLIAM PRYOR and NEWSOM, Circuit Judges, and VRATIL, * District
Judge.



*
 Honorable Kathryn H. Vratil, United States District Judge for the District of Kansas, sitting by
designation.
              Case: 17-14807      Date Filed: 08/02/2019   Page: 2 of 3




PER CURIAM:

      Jean Antoine, a federal prisoner proceeding with counsel, appeals the district

court’s denial of his 28 U.S.C. § 2255 motion to vacate, in which he argued that

Johnson v. United States, 135 S. Ct. 2551 (2015), invalidated his 18 U.S.C.

§ 924(c) conviction (predicated on a conspiracy to commit Hobbs Act robbery

offense). The district court granted a certificate of appealability on the issue of

whether Johnson applies to § 924(c)(3)(B).

      While his appeal was pending, the Supreme Court decided United States v.

Davis, in which it held that § 924(c)(3)’s residual clause is unconstitutionally

vague. 139 S. Ct. 2319, 2323, 2336 (2019). And we held in a published order that

Davis announced “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable,” 28

U.S.C. § 2255(h)(2). In re Hammoud, — F.3d —, No. 19-12458, slip op. at 4–8

(11th Cir. July 23, 2019). Because the district court didn’t have the benefit of

these decisions when adjudicating Antoine’s § 2255 motion, we vacate and remand

so that the district court may reconsider, in light of these new precedents, whether

Antoine is entitled to any § 2255 relief. In addition to the issues the parties have

raised up to now, the district court may wish to consider whether it makes sense to

permit Antoine to amend his motion in light of Davis. We express no opinion

about this or any other issue.

                                           2
    Case: 17-14807   Date Filed: 08/02/2019   Page: 3 of 3


VACATED AND REMANDED.




                             3